UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-5265


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDALL WATKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:06-cr-00356-BEL-1)


Submitted:   April 16, 2010                 Decided:   May 20, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roland Walker, ROLAND WALKER AND MARK ZAYON, P.A., Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Bryan M. Giblin, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kendall       Watkins      appeals    his   conviction,    following    a

jury trial, for possessing a firearm after a felony conviction,

in violation of 18 U.S.C. § 922(g)(1) (2006).

            Prior to trial, Watkins filed a motion to suppress,

arguing that Detective Earl Thompson, Jr., lacked a reasonably

articulable suspicion to effectuate the traffic stop underlying

the search of the vehicle in which Watkins was a passenger.

This     court    reviews        the   district     court’s       factual   findings

underlying       the    motion    to   suppress     for   clear    error.     United

States v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005).                             We

review    de     novo    the     district       court’s   legal     determinations,

including the threshold issue of whether the Fourth Amendment

applied in this case.             United States v. Sullivan, 138 F.3d 126,

132 (4th Cir. 1998).             Where, as here, the district court denied

a motion to suppress, we review the evidence in the light most

favorable to the Government.              United States v. Uzenski, 434 F.3d

690, 704 (4th Cir. 2006).

            A seizure implicating the Fourth Amendment does not

occur simply because a police officer approaches an individual

and asks a few questions.               United States v. Farrior, 535 F.3d

210, 218 (4th Cir. 2008); Florida v. Bostick, 501 U.S. 429, 434

(1991).     Rather, such a seizure occurs when a police officer

terminates or restrains a defendant’s freedom of movement and,

                                            2
in view of the totality of the circumstances surrounding the

stop,   a   reasonable         person    would       not     feel      free       to    leave   or

otherwise terminate the encounter.                       Brendlin v. California, 551

U.S. 249, 254 (2007); United States v. Lattimore, 87 F.3d 647,

653 (4th Cir. 1996) (en banc).                     So long as a reasonable person

would   feel    free      to    disregard          the    police       and       go    about    his

business,      the     encounter        is     consensual             and    no        reasonable

suspicion is required.              Farrior, 535 F.3d at 218.

             When     a    police       officer          terminates         or    restrains      a

defendant’s freedom of movement, the restraint must be by means

of physical force or show of authority through intentionally

applied     means.        Brendlin,      551       U.S.    at    254.        When       a   police

officer’s actions do not show an unambiguous intent to restrain,

the Fourth Amendment does not apply.                        Id. at 255.               Indeed, the

encounter does not trigger Fourth Amendment scrutiny unless it

loses its consensual nature.                   Terry v. Ohio, 392 U.S. 1, 19,

n.16 (1968).

             The uncontroverted record demonstrates that Thompson

did nothing to stop the vehicle in which Watkins was traveling.

Rather,     congested      traffic       and       normal    traffic         light       activity

stopped the vehicle.                While the vehicle was stopped, Thompson

approached      the       vehicle.           Thompson           did    not        manifest       an

unambiguous     intent         to   restrain        the    vehicle,         the       driver,    or

Watkins.     Nevertheless, the driver exited the vehicle on his own

                                               3
accord and began an interaction with Thompson.                     At this time,

Thompson observed marijuana smoke emanating from the vehicle,

providing probable cause for the ensuing seizure of contraband

that formed the basis for Watkins’ conviction.

            Viewing this evidence in the light most favorable to

the Government, we conclude that the district court correctly

determined    that    the    Fourth    Amendment     did    not    apply     to   the

purported    stop     of    the   vehicle.       Thus,     the    district    court

properly     denied    Watkins’       motion    to   suppress      the     evidence

obtained as a result of the encounter.               Accordingly, we affirm

the district court’s judgment.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                         4